          Case 1:13-cv-00333-BAH Document 59 Filed 08/12/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
  BANCO DELTA ASIA, S.A.R.L., et al.,                )
                                                     )
                  Plaintiffs,                        )
                                                     )
          v.                                         ) Civil Action No. 1:13-cv-00333 (BAH)
                                                     )
  FINANCIAL CRIMES ENFORCEMENT                       )
  NETWORK, et al.,                                   )
                                                     )
                  Defendants.                        )
                                                     )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Banco Delta Asia

(“BDA”), Delta Asia Group Ltd., and Stanley Au and Defendants Financial Crimes Enforcement

Network (“FinCEN”), Kenneth A. Blanco in his official capacity as Director of FinCEN, the

Department of the Treasury, and Steven T. Mnuchin in his official capacity as Secretary of the

Treasury, stipulate to the dismissal with prejudice of this action in its entirety.


       Dated: August 12, 2020                                  Respectfully submitted,

        /s/ Mary Ellen Powers                          ETHAN P. DAVIS
       Mary Ellen Powers                               Acting Assistant Attorney General
       Timothy J. Finn
       Christian G. Vergonis                           DIANE KELLEHER
       Henry Klehm III                                 Assistant Branch Director

       JONES DAY                                        /s/Stuart J. Robinson
       51 Louisiana Avenue, N.W                        STUART J. ROBINSON
       Washington, D.C. 20001                          AMY E. POWELL
       Telephone: (202) 879-3939                       KEVIN SNELL
       Fax: (202) 626-1700                             Attorneys
       E-mail: mepowers@jonesday.com                   United States Department of Justice
                                                       Civil Division, Federal Programs Branch
       Counsel for Plaintiffs                          450 Golden Gate Ave.
                                                       San Francisco, CA 94102
Case 1:13-cv-00333-BAH Document 59 Filed 08/12/20 Page 2 of 2




                                  Telephone: (415) 436-6635
                                  Fax: (415) 436-6632
                                  Email: stuart.j.robinson@usdoj.gov

                                  Counsel for Defendants




                              2
